Exhibit 10.7
 


 
BANNER CORPORATION


 
2014 OMNIBUS INCENTIVE PLAN


 
[FORM OF] RESTRICTED STOCK UNIT AWARD AGREEMENT
 




RSU No.
_______________                                                                           Grant
Date: _______________


This Award of restricted stock units (“RSUs”) is granted by Banner Corporation
(“Company”) to [Name] (“Grantee”) in accordance with the terms of this
Restricted Stock Unit Award Agreement (“Agreement”) and subject to the
provisions of the Banner Corporation 2014 Omnibus Incentive Plan, as amended
from time to time (“Plan”).  The Plan is incorporated herein by
reference.  Capitalized terms used but not defined herein have the meanings
given to them in the Plan.


1.  
RSU Award.  The Company makes this Award of [Number] RSUs to Grantee.  These
RSUs are subject to forfeiture and to limits on transferability until they vest,
as provided in Sections 2, 3 and 4 of this Agreement and in Article VII of the
Plan.

 
2.  
Period of Restriction:  The RSUs are subject to a Period of Restriction, during
which the Grantee shall not vest in the RSUs, subject to earlier vesting in the
event of a termination of Service as provided in Section 4 or a Change in
Control as provided in Section 5.  After the Period of Restriction ends with
respect to an RSU, such RSU shall be considered vested, except as provided in
this Agreement or the Plan. The Period of Restriction ends with respect to the
RSUs in accordance with the following schedule:

 

  With Respect to the Following  Date Period of Restriction Ends Number of RSUs
               

 
 
 
 
3.  
Transferability.  The Grantee may not sell, assign, transfer, pledge or
otherwise encumber any RSUs that have not vested, except in the event of the
Grantee’s death, by will or by the laws of descent and distribution or pursuant
to a Domestic Relations Order.  The Committee, in its sole and absolute
discretion, may allow the Grantee to transfer all or any portion of this Award
of RSUs to the Grantee’s Family Members, as provided for in the Plan.

 
4.  
Termination of Service.  If the Grantee terminates Service for any reason other
than due to the death or Disability of the Grantee, any RSUs that have not
vested as of the date of that termination shall be forfeited to the
Company.  The RSUs never vest in the event of a Termination for Cause.  If the
Grantee’s Service terminates on account of the Grantee’s death or Disability,
the Period of Restriction for all RSUs that have not vested or been 

 
 
 

--------------------------------------------------------------------------------

 
 
forfeited shall end on the date of that termination of Service and the Grantee
shall then be vested in the RSUs.

 
5.  
Effect of Change in Control.  If a Change in Control occurs prior to the end of
a Period of Restriction for RSUs, and the Grantee experiences an Involuntary
Separation from Service during the 365-day period following the date of such
Change in Control, then the Period of Restriction for any non-vested RSUs shall
end on the date of the Grantee’s Involuntary Separation from
Service.  Notwithstanding the preceding sentence, if at the effective time of
the Change in Control the successor to the Company’s business and/or assets does
not either assume the non-vested RSUs or replace the non-vested RSUs with an
award that is determined by the Committee to be at least equivalent in value to
such non-vested RSUs on the date of the Change in Control, then the Period of
Restriction for such non-vested RSUs shall end on the earliest date of the
Change in Control.  [May be modified at Committee’s election for 280G planning
purposes for executive officers, or for directors that hold 1% or more of the
Company’s outstanding stock.]

 
6.  
Grantee’s Rights.  The Grantee shall be paid dividend equivalent payments by the
Company with respect to RSUs at the same time as dividends are paid to holders
of the Company’s common stock.  The Grantee shall have no voting rights as a
result of the grant of RSUs.  [Alternatively, the Grantee shall have no
shareholder voting rights and shall not be entitled to receive shareholder
dividends or dividend equivalents and other distributions with respect to the
RSUs. The Grantee will receive these rights only upon the issuance of
Shares.]  The Company’s obligation to issue Shares is an unfunded and unsecured
promise of the Company, and the rights of the Grantee hereunder are no greater
than those of an unsecured general creditor.  No assets of the Company will be
held or set aside as security for the obligations of the Company under this
Agreement.

 
7.  
Payout of Shares to Grantee.  The Company shall deliver only to the Grantee (or,
if applicable, the Grantee’s Beneficiary, estate or Family Member) a certificate
or evidence of the issuance of Shares in book-entry form, equal to the aggregate
number of vested RSUs credited to the Grantee.  Such Shares shall be issued no
later than 30 days following the date that the RSUs related to such Shares first
vest.   [An alternative distribution date could be provided as long as such
distribution date complies with Code Section 409A.  Such alternative
distribution dates include the Grantee’s separation from service or a specified
date.  However, it is simpler (and with less chance of Code Section 409A
compliance issues) to simply distribute the RSU-related Shares upon vesting, and
this will track more closely with the taxation of restricted stock.] The
Company’s obligation to deliver a stock certificate for these Shares, or
evidence of the issuance of Shares in book-entry form, can be conditioned upon
the receipt of a representation of investment intent from the Grantee (or the
Grantee’s Beneficiary, estate or Family Member) in such form as the Committee
requires.  The Company shall not be required to deliver stock certificates for
these Shares, or evidence of the issuance of Shares in book-entry form, prior
to: (a) the listing of those Shares on the Nasdaq; or (b) the completion of any
registration or qualification of those Shares required under applicable law.

 
 
2

--------------------------------------------------------------------------------

 
8.  
Adjustments in RSUs.  In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in its sole discretion, shall adjust the
number of RSUs or class of securities of the Company covered by this
Agreement.  Any additional RSUs or other securities received by the Grantee as a
result of any such adjustment shall be subject to all restrictions and
requirements applicable to RSUs that have not vested.  The Grantee agrees to
execute any documents required by the Committee in connection with an adjustment
under this Section 8.

 
9.  
Tax Withholding.  The Company shall have the right to require the Grantee to pay
to the Company the amount of any tax that the Company is required to withhold
with respect to the RSUs or Shares issued upon the vesting or payout of the RSUs
or Shares, or in lieu thereof, to retain or sell without notice, a sufficient
number of those Shares to cover the minimum amount required to be
withheld.  [The Company shall have the right to deduct from all dividend
equivalents paid with respect to the RSUs the amount of any taxes that the
Company is required to withhold with respect to such dividend equivalent
payments.]

 
10.  
Plan and Committee Decisions are Controlling.  This Agreement, the award of RSUs
and issuance of Shares upon the payout of the RSUs to the Grantee are subject in
all respects to the provisions of the Plan, which are controlling.  Capitalized
terms herein not defined in this Agreement shall have the meaning ascribed to
them in the Plan.  All decisions, determinations and interpretations by the
Committee respecting the Plan, this Agreement, the award of RSUs or the issuance
of Shares upon the payout of the RSUs shall be binding and conclusive upon the
Grantee, any Beneficiary of the Grantee or the legal representative
thereof.   The Grantee acknowledges and agrees that this Award and receipt of
any Shares hereunder by any person is subject to (a) Plan Section 13.10,
including possible reduction, cancellation, forfeiture or recoupment (clawback),
and (b) any policies which the Company may adopt in furtherance of any
regulatory requirements (including, but not limited to, the Dodd-Frank Wall
Street Reform and Consumer Protection Act) or otherwise.

 
11.  
Grantee’s Employment.  Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Grantee’s service or
employment as a director, advisory director, director emeritus, officer or
employee, or otherwise impose upon the Company or any of its Affiliates any
obligation to employ or accept the services or employment of the Grantee.

 
12.  
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Grantee without the
Grantee’s written consent.  To the extent permitted by applicable laws and
regulations, the Committee shall have the authority, in its sole discretion but
with the permission of the Grantee, to accelerate the vesting of the RSUs or
remove any other restrictions imposed on the Grantee with respect to the RSUs,
whenever the Committee may determine that such action is appropriate.

 
 
3

--------------------------------------------------------------------------------

 
13.  
Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Company.

 
14.  
Section 409A.  The RSUs are intended to comply with Section 409A of the
Code.  Notwithstanding anything herein to the contrary, this Award shall be
interpreted, operated and administered in a manner consistent with this
intention.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
BANNER CORPORATION
   
 
 
   
By ________________________________
   
Its  ________________________________
                           
ACCEPTED BY GRANTEE
         
___________________________________
    (Signature)     
 
   
___________________________________
   
(Print Name)
         
___________________________________
    (Street Address)           
___________________________________
    (City, State & Zip Code)   




Beneficiary Designation:


The Grantee designates the following Beneficiary to receive the RSUs upon the
Grantee’s death:



--------------------------------------------------------------------------------




4

--------------------------------------------------------------------------------
